DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments

Applicant’s arguments, see page 9, filed 11/01/2021, with respect to claims 9, 38, and 45 - 48 have been fully considered and are persuasive.  The rejection of claims 9, 38, and 45 - 48 has been withdrawn.

Allowable Subject Matter

Claims 10 – 17, 39 – 45, and 47 are allowed.

The following is an examiner’s statement of reasons for allowance:

(Per amendments filed on 11/01/2021)

With respect to claim 10 the prior art discloses A mobile device, comprising: 
at least one sensor, the at least one sensor including a camera, 

and at least one storage medium having encoded thereon executable instructions that, when executed by the at least one processor, cause the at least one processor to carry out a method comprising.

However, the prior art does not teach or fairly suggest determining, based on at least one input from the at least one sensor, whether the mobile device is disposed, at least partially, inside a case having at least one optical element that conveys light to the camera of the mobile device when the mobile device is disposed inside the case, wherein the determining comprises: 
determining an optical flow in images received by the mobile device; 
and determining whether the optical flow indicates that the case has at least one optical element.

With respect to claim 11 the prior art discloses A mobile device, comprising: 
at least one sensor, the at least one sensor including a camera; 
at least one processor; 
and at least one storage medium having encoded thereon executable instructions that, when executed by the at least one processor, cause the at least one processor to carry out a method comprising.

However, the prior art does not teach or fairly suggest determining, based on at least one input from the at least one sensor, whether the mobile device is disposed, at 
identifying a case marker in an image received by the mobile device; 
and determining that the mobile device is disposed inside the case responsive to identifying the case marker.

With respect to claim 12 the prior art discloses A mobile device, comprising: 
at least one sensor, the at least one sensor including a camera; 
at least one processor; 
and at least one storage medium having encoded thereon executable instructions that, when executed by the at least one processor, cause the at least one processor to carry out a method comprising.

However, the prior art does not teach or fairly suggest determining, based on at least one input from the at least one sensor, whether the mobile device is disposed, at least partially, inside a case having at least one optical element that conveys light to the camera of the mobile device when the mobile device is disposed inside the case, wherein the determining comprises: 
determining an orientation of image content in an image received by the mobile device; 
and determining that the mobile device is disposed inside the case responsive to determining that the orientation of the image content is reversed.

With respect to claim 13 the prior art discloses A mobile device, comprising: 

at least one processor; 
and at least one storage medium having encoded thereon executable instructions that, when executed by the at least one processor, cause the at least one processor to carry out a method comprising.

However, the prior art does not teach or fairly suggest determining, based on at least one input from the at least one sensor, whether the mobile device is disposed, at least partially, inside a case, wherein the determining comprises: 
determining whether a light sensor measurement indicates that a light sensor of the mobile device is covered; 
and determining that the mobile device is disposed inside the case responsive to determining that the light sensor is covered.

With respect to claim 14 the prior art discloses A mobile device, comprising: 
at least one sensor, the at least one sensor including a camera; 
at least one processor; 
and at least one storage medium having encoded thereon executable instructions that, when executed by the at least one processor, cause the at least one processor to carry out a method comprising.

However, the prior art does not teach or fairly suggest determining, based on at least one input from the at least one sensor, whether the mobile device is disposed, at 
turning on a light source of the mobile device; 
determining whether light from the light source has been redirected to a portion of an image received by the mobile device; 
and determining that the mobile device is disposed inside the case responsive to determining that the light from the light source has been redirected to the portion of the image.

With respect to claim 15 the prior art discloses A mobile device, comprising: 
at least one sensor, the at least one sensor including a camera; 
at least one processor; 
and at least one storage medium having encoded thereon executable instructions that, when executed by the at least one processor, cause the at least one processor to carry out a method comprising.

However, the prior art does not teach or fairly suggest determining, based on at least one input from the at least one sensor, whether the mobile device is disposed, at least partially, inside a case having at least one optical element that conveys light to the camera of the mobile device when the mobile device is disposed inside the case, wherein the determining comprises: 
identifying a presence of a portion of the at least one optical element in an image 
and determining that the mobile device is disposed inside the case responsive to identifying the presence of the portion of the at least one optical element in the image.

With respect to claim 39 the prior art discloses A mobile device, comprising: 
at least one sensor, the at least one sensor including a camera; 
at least one processor; 
and at least one storage medium having encoded thereon executable instructions that, when executed by the at least one processor, cause the at least one processor to carry out a method comprising.

However, the prior art does not teach or fairly suggest determining, based on at least one input from the at least one sensor, whether the mobile device is disposed, at least partially, inside a case having at least one optical element that conveys light to the camera of the mobile device when the when the mobile device is disposed inside the case, wherein the determining comprises determining whether the mobile device is disposed inside a case having at least one optical element that modifies light conveyed to the camera of the mobile device when the mobile device is disposed inside the case, so as to modify a field of view that would be captured by the camera when the mobile device is disposed inside the case.

With respect to claim 44 the prior art discloses A mobile device, comprising: 
at least one sensor, the at least one sensor including a camera; 

and at least one storage medium having encoded thereon executable instructions that, when executed by the at least one processor, cause the at least one processor to carry out a method comprising.

However, the prior art does not teach or fairly suggest determining, based on at least one input from the at least one sensor, whether the mobile device is disposed, at least partially, inside a case having at least one optical element that conveys light to the camera of the mobile device when the mobile device is disposed inside the case, wherein the at least one optical element comprises a mirror and/or a prism.

With respect to claim 45 the prior art discloses A method performed by a mobile device, the method comprising: 
using at least one processor of the mobile device to perform.

However, the prior art does not teach or fairly suggest determining, based on at least one input from at least one sensor of the mobile device, whether the mobile device is disposed, at least partially, inside a case having at least one optical element that conveys light to a camera of the mobile device when the mobile device is inside the case, wherein the determining comprises determining whether the mobile device is disposed inside a case having at least one optical element that modifies light conveyed to the camera of the mobile device when the mobile device is disposed inside the case, so as to modify a field of view that would be captured by the camera when the mobile 

With respect to claim 47 the prior art discloses At least one storage medium having encoded thereon instructions that, when executed by at least one processor of a mobile device, cause the at least one processor to carry out a method comprising.

However, the prior art does not teach or fairly suggest determining, based on at least one input from the at least one sensor, whether the mobile device is disposed, at least partially, inside a case having at least one optical element that conveys light to a camera of the mobile device when the mobile device is inside the case, wherein the determining comprises determining whether the mobile device is disposed inside a case having at least one optical element that modifies light conveyed to the camera of the mobile device when the mobile device is disposed inside the case, so as to modify a field of view that would be captured by the camera when the mobile device is disposed inside the case.

Dependent claims 16, 17, and 40 - 43 are allowable for at least the reason that they depend on allowable independent claim 39.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK T MONK whose telephone number is (571)270-7454. The examiner can normally be reached Monday thru Friday 8am to 4pm.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sinh Tran can be reached on 571-272-7564. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 



/MARK T MONK/Primary Examiner, Art Unit 2696